Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Swartz on 2/16/2022.
The application has been amended as follows: 	Claim 2 has been amended as follows: 		In the last two lines, “a corrective action” has been replaced by --an action--.	Claim 3 has been amended as follows:		In line one, “corrective” has been deleted.	Claim 4 has been amended as follows: 		In line one, “corrective” has been deleted.	Claim 11 has been amended as follows:		In line 2, “a stack of carts” has been replaced by --a stack of shopping carts--. 		In the last line, “stack of carts” has been replaced by --stack of shopping carts--.	Claim 12 has been amended as follows: 		In the last line, “a corrective action” has been replaced by --an action--.	Claim 13 has been amended as follows: 		In line one, “corrective” has been deleted..

Allowable Subject Matter
Claims 2-18 are allowed.
The following is an examiner’s statement of reasons for allowance:	Claim 2 is allowed over the prior art of record because the prior art does not teach:	“…	estimating a number of carts in the stack, wherein estimating said number comprises transmitting, from a wireless transceiver of the motorized cart retriever, a message that causes wireless transceivers of carts to transmit a response, and determining, based on the responses received from the carts, which of said carts are included in the stack….”	Claim 11 is allowed over the prior art of record because the prior art does not teach:	“…	a motorized cart retriever configured to push or pull a stack of shopping carts; …	wherein the processor of the transceiver system is programmed to use information collected from said bidirectional communications with the cart transceivers to estimate a number of carts in the stack of shopping carts.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Johnson et al. (US 7,389,836 B2) discloses a cart retriever that is considered the closest prior art of record. The cart retriever of Johnson solves a problem of a number of carts exceeding a limit of the cart retriever in a different way than the instant invention. In Johnson, the number of carts is limited by a power output of the retriever motor and also by operator oversight (see c.7, l.22-33). This solution does not require, or render obvious, estimating a number of carts from bidirectional wireless communications as set forth in the claims.	Schugt et al. (US 5934694 A) discloses a cart retriever vehicle.	Robinson (US 2003/0059288 A1) discloses a shopping cart collection vehicle.	Schuchardt (US 6,260,643 B1) discloses a cart puller.	Otterson et al. (US 6,244,366 B1) discloses a cart transporter
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663